Clarke, J.
(dissenting) :
, In Matter of Halpin (108 App. Div. 271) this court used this language: “In the obscure state of the statutory law with respect to the powers of a nominating convention, after appointing - a committee to fill vacancies in nominations, and realizing that there may be danger at times that a committee might fail to perform its duty or might cease to represent the will of the party, we .shall also refrain from expressing any opinión oh the question as to whether the convention became functus- officio upon adjourning subject to the call of the chair.” ' .
As a .majority of.- this court have now passedupon the question-there reserved and have determined that by the nomination, the appointment of a committee to fill vacancies and the filing of the certificate mf nomination, although the time of the convention to act as limited by the statute had not expired, the convention was, nevertheless, functus officio-, I must express my dissent- from these views upon the ground that as; a party conventioti is the highest governing body of a political party, the appointment of a committee as its agent is not an irrevocable act which deprives it of all further power in the premises.' Although there may be possible evils, as pointed out in the opinion of Mr. Justice Ingraham, which may arise out of any other interpretation of this statute than that laid down by him, yet I can see evil's of as great magnitude which may arise from denying to the highest body of a political party the power to control its own affairs.
1, therefore, dissent.
Order affirmed. Settle-orders on notice.